IN THE UNITED STATE DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Greenbelt Division

CAPITAL BANK, NA
2275 Research Boulevard
Suite 600

Rockville, MD 20850

Plaintiff,

Vv. Civil Law No.:
POTOMAC CONSTRUCTION 1525 P STREET, LLC
A District of Columbia limited liability company

1734 20" Street, NW

Suite B

Washington, DC 20009

Serve: CT Corporation System
1015 15" Street, NW
Suite 1000
Washington, DC 20005

And
MATTHEW SHKOR

1738 R Street, NW
Washington, DC 20009

Nem” Nema! Smee’ See! Seagate! “emt” “gee! “emer Some Sinemet” “heme! “mae! “meme” “et” Name” “nome” “ee” “meee! “ees Snemee! “tome” ne! eee” Sng Nene’

Defendants.

 

 

LINE REGARDING NON-MILITARY SERVICE OF MATTHEW SHKOR

Please accept this Status Report Pursuant to the Service members Civil Relief Act
provided by the Department of Defense - Manpower Data Center that MATTHEW SHKOR is
NOT on active duty in the Uniformed Services and that he has not left active duty within 367
days of active duty.

Respectfully submitted,

Date: August 19, 2020 /s/ Lawrence J. Anderson
Lawrence J. Anderson, Esquire
Nealon & Associates, PC
119 N. Henry Street
Alexandria, VA 22314
(703) 684-5755

(703) 684-0153 FAX

landerson@nealon.com

Counsel for Capital Bank, N.A.
Department of Defense Manpower Data Center Preeis asict 22am 18-2020 03:9F07 PM
SCRA 5.5

Status Report
Pursuant to Servicemembers Civil Relief Act

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SSN: XXX-XX-7955
Birth Date: Apr-XX-1976
Last Name: SHKOR
First Name: MATTHEW
Middle Name:
Status As Of; Aug-18-2020
Certificate ID: PC3TV6GVKJ3RLV1
On Active Duty On Active Duty Status Date
Active Duty Stal Date Active Duty End Date Status Sarvice Component
NA NA No NA
This rasponse reflects the individuais' active duly status based on ihe Active Duty Status Date
‘Left Active Duty Within 367 Days of Active Outy Statis Date
Active Duty Start Date Active Duly End Date Status Service Component
NA NA No NA
This response reflects where the indididual left active duty atatus within 367 days precading the Active Duty Status Dale
‘The Mamber or His/Her Unk Wes Notified of a Future Call-Up to Active Duty on Active Duty Status Date
Onder Notification Start Date ‘Order Notification End Date Staus Servica Component
NA NA No NA
This response reflects whether the Indhaduaf or hiwher unit has recetved early notification to report for active duty

 

 

Upon searching the data banks of the Depariment of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicamember or his/her unit receiving notification of future orders to report for Active Duty.

Michael V, Sorrento, Director
Department of Defanse - Manpower Data Center

400 Gigling Rd.
Seaside, CA 93955

 
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enroliment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the anforcement of the Servicomembers Civil Relief Act (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers’ and Sailors’ Civil Relief Act of 1940). OMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty” responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of tha SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.dmdc.osd.mil/faq.xhtmi#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. 7 521(c).

This rasponse reflects the following information: (1) The individual's Activa Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual cr his/her unit received early notification to report for active
duty on the Active Duty Status Date.

More information on "Active Duty Status"

Active duty status as reported in this certificate is defined in accordance with 10 USC ? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502{f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR)} members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of tha Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).

Coverage Under the SCRA is Broader in Some Cases

Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty racords for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC ? 101(d)(1).

Many times orders are amended to extand the period of activa duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend tha inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA

axtand beyond the last dates of active duty.

Those who could rely on this certificate are urged to seek qualified lagal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
